Per Curiam:
The writ in this case, not having been taken for more than two years after the final confirmation of the report, must be-quashed. All persons were bound to take notice of the action of the court, and the plaintiff in this writ certainly knew of that action before the expiration of the two years, and if it preferred to occupy the time thus allowed by the act of assembly, in a futile attempt to induce the court of quarter sessions to open its. decree, it has no one but itself to blame for the result.
The writ is quashed.